Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                  DETAILED ACTION
Claims 1-19 received on 02/10/2020 have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5, 13-15 of U.S. Patent No. 10,608,707 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because as demonstrated, claim 2 of the patented document 10,608,707 B2 disclose all the features of independent claims 1 and 11 and claim 3 of the patented document 10,608,707 B2 discloses all the features of independent claims 6 and 14 of the instant application with minor obvious variations.
Similarly the dependent claims 2-5, 13-15 of the patented document 10,608,707 B2 disclose all the features of claims 2-5, 7-10, 12-13, 15-19 of the instant application with minor obvious variations.

Thus, it would have been obvious to one of ordinary skill in the art having the claims 2-5, 13-15 of U.S. Patent No. 10,608,707 B2 to modify the claims to achieve the features of claims 1-19 of the instant application.

Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-27 and 35-37 of U.S. Patent No. 10,291,298 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because as demonstrated, claim 24 of the patented document 10,291,298 B2 disclose all the features of claims 1 and 11 and claim 25 of the patented document 10,291,298 B2 discloses all the features of claims 6 and 14 of the instant application with minor obvious variations.
 Similarly the dependent claims 24-27, 35-37 of the patented document 10,291,298 B2 disclose all the features of claims 2-5, 7-10, 12-13, 15-19 of the instant application with minor obvious variations.

Thus, it would have been obvious to one of ordinary skill in the art having the claims 24-27, 35-37 of U.S. Patent No. 10,291,298 B2 to modify the claims to achieve the features of claims 1-19 of the instant application.

Allowable subject matter
Claims 1-19 would be allowed if the Applicant successfully overcomes the nonstatutory double patenting rejections because the prior art on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471